                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       EMIL LAWRENCE,                                  Case No. 14-cv-00820-TSH
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO
                                   8             v.                                        ENFORCE SETTLEMENT
                                   9       CITY AND COUNTY OF SAN                          Re: Dkt. No. 153
                                           FRANCISCO, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12                                         I.    INTRODUCTION
Northern District of California
 United States District Court




                                  13          After several rounds of settlement negotiations, the parties in this case appeared to have

                                  14   reached a settlement on November 30, 2018. However, Plaintiff Emil Lawrence subsequently

                                  15   filed a notice of non-settlement and requested the Court schedule the matter for trial. Defendants

                                  16   City and County of San Francisco (the “City”) and San Francisco Police Officer Christa Peters

                                  17   responded with the present Motion to Enforce Settlement. ECF No. 153. Mr. Lawrence filed an

                                  18   Opposition (ECF No. 154), Defendants filed a Reply (ECF No. 155), and the Court held an

                                  19   evidentiary hearing on March 28, 2019. For the reasons stated below, the Court finds that a

                                  20   settlement agreement was reached in this matter and therefore GRANTS Defendants’ motion.

                                  21                                         II.   BACKGROUND
                                  22   A.     Factual Background1
                                  23          This case stems from a San Francisco Police Department (“SFPD”) incident report non-

                                  24   party Karen Waksman filed in 2011, alleging her iPad had been stolen from a restaurant in San

                                  25   Francisco, California. The incident report identifies Mr. Lawrence as the person suspected of

                                  26
                                  27   1
                                        The following facts are taken from the summary judgment order entered in this case on June 15,
                                  28   2017 by Magistrate Judge Maria-Elena James. Order re: Mot. for Summ. J. at 1-6, ECF No. 126.
                                       This case was reassigned to the undersigned upon Judge James’s retirement. ECF No. 144.
                                   1   taking her iPad. On January 2, 2012, Waksman called 911 to report that the person who stole her

                                   2   iPad had returned to the restaurant. Id. at 2. Peters and SFPD Officer Joshua Enea responded to

                                   3   the call. Id. After an employee identified Mr. Lawrence as the person who had stolen Waksman’s

                                   4   iPad, Peters and Enea approached Mr. Lawrence to speak with him, explaining that he was not

                                   5   under arrest, but that the officers were detaining him pending an investigation. The officers

                                   6   handcuffed Mr. Lawrence and placed him in a patrol car. While Mr. Lawrence was in the patrol

                                   7   car, Enea reviewed video footage of the alleged theft, then returned outside to inform Peters that

                                   8   Mr. Lawrence was the individual in the footage and directing her to take him to SFPD’s Northern

                                   9   Station.

                                  10           At Northern Station, Mr. Lawrence either refused to or could not exit the vehicle, at which

                                  11   point Peters radioed for another officer to help her remove him. Peters flagged down SFPD

                                  12   Officer Daniel Bonnel, who removed Mr. Lawrence from the vehicle. Mr. Lawrence alleges
Northern District of California
 United States District Court




                                  13   Bonnel dropped him from one-and-a-half to three feet, but Bonnel denies dropping him. Peters

                                  14   and Bonnel walked Mr. Lawrence into the station, at which time they sat him on a bench and

                                  15   secured him to it. Mr. Lawrence declined medical assistance. Enea returned to Northern Station

                                  16   and gave Mr. Lawrence a Notice to Appear. Mr. Lawrence signed the notice and was released

                                  17   thereafter.

                                  18   B.      Procedural Background
                                  19           On July 22, 2013, Mr. Lawrence initiated this action against the City and SFPD in the

                                  20   Superior Court of California. ECF No. 1, Ex. A (Compl.). The City removed the action to this

                                  21   Court on February 24, 2014, Notice of Removal, ECF No. 1, after which the parties were referred

                                  22   to Magistrate Judge Jacqueline Scott Corley for a settlement conference. ECF Nos. 19, 20. Judge

                                  23   Corley conducted settlement conferences on August 18, 2014 and July 28, 2015, but the parties

                                  24   were unable to settle. ECF Nos. 22, 53.

                                  25           After the second conference, Judge James referred the case to the Federal Pro Bono Project

                                  26   to attempt to find an attorney to represent Mr. Lawrence pro bono. ECF No. 54. On July 31,

                                  27   2015, Judge James appointed Coblentz Patch Duffy & Bass LLP to represent Mr. Lawrence for all

                                  28   purposes for the duration of the case. ECF No. 55. Mr. Lawrence subsequently requested leave to
                                                                                        2
                                   1   amend his complaint, which Judge James granted on October 7, 2016. ECF Nos. 79, 89. On

                                   2   October 13, 2016, Mr. Lawrence filed the operative Second Amended Complaint against the City

                                   3   and Officers Peters and Bonnel, asserting the following claims: (1) excessive force under 42

                                   4   U.S.C. § 1983 and California Civil Code section 52.1; (2) assault and battery; and (3) negligence.

                                   5   ECF No. 91.

                                   6          On February 16, 2017, Defendants moved for summary judgment on all claims. ECF No.

                                   7   99. Judge James granted summary judgment as to Mr. Lawrence’s claims against the City and

                                   8   Bonnel but denied summary judgment as to Peters. ECF No. 126. That same day, Judge James

                                   9   entered judgment in favor of the City and Bonnel. ECF No. 127. As Judge James did not address

                                  10   whether the City was vicariously liable for the surviving state law claims against Peters, on

                                  11   subsequent reconsideration, she reversed the judgment in favor of the City as it relates to vicarious

                                  12   liability. ECF No. 139. Thus, the City and Peters are the sole remaining defendants in this case.
Northern District of California
 United States District Court




                                  13          On August 2, 2018, Judge James referred the remaining parties to Judge Corley for a

                                  14   further settlement conference. ECF No. 141. On November 28, 2018, the parties participated in a

                                  15   settlement conference with Judge Corley, at which time Defendants agreed to leave their final

                                  16   settlement offer open until November 30, 2018. ECF No. 146; Ceballo Decl. ¶ 2, ECF No. 153-1.

                                  17          On November 30, 2018, Mr. Lawrence’s counsel Mark Hejinian telephoned Defendants’

                                  18   counsel Brian Ceballo. Ceballo Decl. ¶ 3; Hejinian Decl. ¶ 3. According to Defendants, Mr.

                                  19   Hejinian called to accept Defendants’ settlement offer in full. Ceballo Decl. ¶ 3. Mr. Ceballo

                                  20   attests that he and Mr. Hejinian “discussed and agreed on the material terms of the agreement,

                                  21   including the release and waiver of all claims against each defendant, and that the settlement

                                  22   required execution of written documents and necessary approvals.” Id. Mr. Ceballo further attests

                                  23   that Mr. Hejinian “understood and acknowledged that the declarant would begin the process of

                                  24   reducing the agreed upon terms of the settlement to writing.” Id. According to Mr. Hejinian, he

                                  25   conveyed only that Mr. Lawrence agreed to Defendants’ “settlement number,” and that he

                                  26   “instructed Mr. Ceballo to prepare the ‘required’ settlement documents for [his] review.” Hejinian

                                  27   Decl. ¶ 3, ECF No. 154-1. Mr. Hejinian maintains that there was no agreement during the call on

                                  28   any material term other than the settlement amount. Id. ¶ 4.
                                                                                         3
                                   1          Later that afternoon, Mr. Hejinian emailed Mr. Ceballo, stating: “This confirms our call.

                                   2   Mr. Lawrence is accepting the defendants’ settlement offer of $[redacted] and you will begin

                                   3   preparing the required documents. I’ll inform Judge Corley.” Ceballo Decl., Ex. A. The parties

                                   4   subsequently informed Judge Corley that they had reached a settlement. ECF No. 147. On

                                   5   December 4, 2018, the Court issued a Standby Order of Dismissal, directing the parties to file a

                                   6   stipulation for dismissal by January 31, 2019. ECF No. 148.

                                   7          On December 10, 2018, Mr. Ceballo prepared “a privileged and confidential document,

                                   8   required for settlement, to the San Francisco Police Department.” Ceballo Decl. ¶ 5. However, on

                                   9   December 18, 2018, Mr. Hejinian emailed Mr. Ceballo to inform him that “Mr. Lawrence has

                                  10   decided not to settle the matter after all, and therefore there is no reason for you to draft a

                                  11   settlement agreement.” Id., Ex. B. On December 21, 2018, Mr. Lawrence filed a Notice of Non-

                                  12   Settlement and Request for Trial Setting, indicating that although Defendants “contend that the
Northern District of California
 United States District Court




                                  13   parties entered into a settlement,” he had only “indicated that he would accept a financial

                                  14   settlement proposed by Defendants subject to the execution of a written settlement agreement,”

                                  15   but he “elected not to settle the matter” prior to the parties discussing any specific terms of the

                                  16   settlement agreement.” ECF No. 149.

                                  17          On February 14, 2019, Defendants filed the present motion, arguing the parties entered

                                  18   into a completed settlement agreement and that Mr. Lawrence “may have changed his mind, but it

                                  19   is not a legitimate basis to attempt to invalidate the settlement agreement.” Mot. at 4. In response,

                                  20   Mr. Lawrence maintains that “[d]espite the efforts of Magistrate Judge Corley at the parties’ third

                                  21   settlement conference, there was no settlement to be had.” Opp’n at 2. He admits he agreed in

                                  22   principle to the settlement amount, but argues the parties had no agreement on many material

                                  23   terms, including the scope and form of any releases, the timing for payment, and confidentiality.

                                  24   Id.

                                  25          On March 28, 2019, the Court held an evidentiary hearing at which Mr. Ceballo and Mr.

                                  26   Hejinian testified.2 Mr. Ceballo testified that the only material terms of the settlement agreement

                                  27
                                       2
                                  28     Although Mr. Ceballo and Mr. Hejinian did not take the witness stand to testify, they stipulated
                                       that the Court could consider their proffers during oral argument at the hearing as sworn
                                                                                         4
                                   1   were that Mr. Lawrence would accept a monetary settlement in exchange for dismissal of all

                                   2   claims against Defendants. He further testified that Mr. Hejinian called on November 30 to accept

                                   3   the “settlement offer,” not just a monetary amount. Mr. Hejinian testified that the only terms the

                                   4   parties discussed were a monetary settlement in exchange for dismissal of all claims. He further

                                   5   testified that his client could not have entered into a full settlement agreement because material

                                   6   terms had not been disclosed, such as any type of confidentiality agreement.

                                   7                                       III.   LEGAL STANDARD
                                   8          A district court retains the inherent power to summarily enforce settlement agreements

                                   9   entered into by the parties in cases pending before it. In re City Equities Anaheim, Ltd., 22 F.3d

                                  10   956, 957 (9th Cir. 1994). The party seeking enforcement bears the burden of demonstrating that

                                  11   the parties entered into an enforceable agreement. In re Andreyev, 313 B.R. 302, 305 (B.A.P. 9th

                                  12   Cir. 2004); Lee v. Retail Store Employee Bldg. Corp., 2018 WL 385207, at *4 (N.D. Cal. Jan. 10,
Northern District of California
 United States District Court




                                  13   2018), appeal dismissed, 2018 WL 3825472 (9th Cir. July 20, 2018) (citation omitted).

                                  14          “Assessing the validity of a settlement agreement . . . is a question of state contract law.”

                                  15   Golden v. Cal. Emergency Physicians Med. Grp., 782 F.3d 1083, 1087 (9th Cir. 2015) (citing

                                  16   O’Neil v. Bunge Corp., 365 F.3d 820, 822 (9th Cir. 2004) (“Typically, the construction and

                                  17   enforcement of settlement agreements are governed by principles of local law which apply to

                                  18   interpretation of contracts generally.” (quotation marks omitted)). Under California law, a valid

                                  19   contract requires parties capable of contracting, consent, a lawful object, and consideration. Cal.

                                  20   Civ. Code § 1550; Lopez v. Charles Schwab & Co., Inc., 118 Cal. App. 4th 1224, 1230 (2004).

                                  21   “[U]nless a writing is required by the statute of frauds, oral settlement agreements are enforceable

                                  22   in the same manner as oral agreements in general.” Nicholson v. Barab, 233 Cal. App. 3d 1671,

                                  23   1681 (1991); see id. at 1682 (listing California cases in which out-of-court oral settlement

                                  24   agreements were found to be enforceable). Here, California’s statute of frauds, California Civil

                                  25   Code section 1624, is not applicable because the alleged oral agreement is not one of the seven

                                  26   types of contracts listed in section 1624 as “invalid” without a writing.

                                  27

                                  28
                                       testimony. Neither side raised evidentiary objections to any testimony presented.
                                                                                        5
                                   1          The Ninth Circuit has cautioned that district courts “may enforce only complete settlement

                                   2   agreements.” Callie v. Near, 829 F.3d 888, 890 (9th Cir. 1987). “A complete agreement is “one

                                   3   where the parties have manifested their mutual assent to all the material terms.” Lee, 2018 WL

                                   4   385207, at *4 (citation and quotations omitted). “Where material facts concerning the existence or

                                   5   terms of an agreement to settle are in dispute, the parties must be allowed an evidentiary hearing.”

                                   6   Callie, 829 F.2d at 890 (citations omitted).

                                   7                                           IV.    DISCUSSION
                                   8          Based on the parties’ submissions and oral testimony at the March 28, 2019 evidentiary

                                   9   hearing, the Court finds the parties entered into an enforceable settlement agreement on November

                                  10   30, 2018.

                                  11   A.     Parties Capable of Contracting
                                  12          First, pursuant to California Civil Code section 1556, all persons are capable of contracting
Northern District of California
 United States District Court




                                  13   “except minors, persons of unsound mind, and persons deprived of civil rights.” None of these

                                  14   exceptions applies here, and neither party contests that this requirement has been met.

                                  15   B.     Mutual Consent
                                  16          Second, under an objective analysis, the Court finds the parties mutually agreed to settle

                                  17   this case. See Lopez, 118 Cal. App. 4th at 1230 (“An essential element of any contract is the

                                  18   consent of the parties, or mutual assent.”). The existence of mutual consent is determined by

                                  19   objective criteria; the “parties’ outward manifestations must show that the parties all agreed ‘upon

                                  20   the same thing in the same sense.’” Weddington Prod., Inc., v. Flick, 60 Cal. App. 4th 793, 811

                                  21   (1998) (quoting Cal. Civ. Code § 1580).

                                  22          At the conclusion of the November 28 conference, Mr. Ceballo “agreed to leave

                                  23   Defendants’ final settlement offer open until November 30, 2018.” Ceballo Decl. ¶ 2. There is no

                                  24   indication that this final offer referred only to a “settlement amount” as Mr. Lawrence contends.

                                  25   In his testimony at the March 28 evidentiary hearing, Mr. Ceballo confirmed that the settlement

                                  26   offer consisted of a settlement amount in exchange for dismissal of all claims against Defendants.

                                  27   The Court finds this testimony credible. Further, the material terms of the settlement agreement

                                  28   reached by the parties are straightforward: Mr. Lawrence would dismiss all claims against each
                                                                                        6
                                   1   defendant in exchange for a settlement amount. Id. ¶ 3. The Court finds the communications

                                   2   between the parties on November 30, coupled with their subsequent confirmation to Judge Corley

                                   3   that the case settled, indicate they agreed that the entire case would be dismissed in exchange for

                                   4   Defendants paying Mr. Lawrence a sum certain. See Sangerman v. Theriault Enters. Inc., 2007

                                   5   WL 707502, at *3 (N.D. Cal. Mar. 6, 2007) (enforcing oral settlement agreement where “the

                                   6   communications between the parties indicate that defendants and plaintiffs agreed that the entire

                                   7   case would be settled in exchange for defendants paying plaintiffs $65,000.”). Mr. Lawrence

                                   8   “may no longer like the terms of the settlement, but he agreed to those terms . . . and [D]efendants

                                   9   have the right to enforce them.” McCovey v. Pac. Lumber Co., 1992 WL 228888, *4 (N.D. Cal.

                                  10   May 29, 1992). Thus, both parties exhibited sufficient “outward manifestations” of an intent to be

                                  11   bound by an oral settlement agreement.

                                  12          Mr. Lawrence argues the settlement “was not complete” because it required the execution
Northern District of California
 United States District Court




                                  13   of written documents and necessary approvals. Opp’n at 5. “Whether the parties intended only to

                                  14   be bound upon the execution of a written signed agreement is a factual issue.” Callie, 829 F.2d at

                                  15   890-91 (emphasis in original, citations omitted). An oral settlement agreement is binding where

                                  16   the objective intent of the parties, “not the parties’ subjective intent,” was to make the agreement

                                  17   binding. Elyaoudayan v. Hoffman, 104 Cal. App. 4th 1421, 1430 (2003); United Commercial Ins.

                                  18   Serv., Inc. v. Paymaster Corp., 962 F.2d 853, 856 (9th Cir. 1992) (“The relevant intent is

                                  19   ‘objective’—that is, the intent manifested in the agreement and by surrounding conduct—rather

                                  20   than the subjective beliefs of the parties.”) (citations omitted). As discussed above, the record

                                  21   confirms the parties’ objective intent to be bound by the settlement agreement. The fact that the

                                  22   parties’ agreement was never put on the record or reduced to writing does not mean an agreement

                                  23   is unenforceable. See Lee, 2018 WL 385207, at *6 (oral agreement enforceable, despite lack of

                                  24   written terms, where plaintiff exhibited “outward manifestations” of an intent to be bound);

                                  25   Sangerman, 2007 WL 707502, at *3 (“[T]he fact that defendants have not signed the written

                                  26   settlement agreement does not bar enforcement of the orally agreed-upon terms contained in the

                                  27   contract.”); Bryant v. Amtrak, 2011 WL 291233, at *3 (S.D. Cal. Jan. 26, 2011) (enforcing

                                  28   settlement agreement despite that it called for a “long form agreement” to be prepared); Blix Street
                                                                                         7
                                   1   Records, Inc. v. Cassidy, 191 Cal. App. 4th 39, 48 (2010) (when parties intend that an agreement

                                   2   be binding, the fact that a more formal agreement must be prepared and executed does not alter the

                                   3   validity of the agreement); Banner Entm’t, Inc. v. Superior Court, 62 Cal. App. 4th 348, 358

                                   4   (1998) (“[I]f the respective parties orally agreed upon all of the terms and conditions of a proposed

                                   5   written agreement with the mutual intention that the oral agreement should thereupon become

                                   6   binding, the mere fact that a formal written agreement to the same effect has not yet been signed

                                   7   does not alter the binding validity of the oral agreement.”). Mr. Lawrence’s subjective intent is

                                   8   irrelevant.

                                   9           Finally, although it was Mr. Hejinian and not Mr. Lawrence who called Mr. Ceballo to

                                  10   accept the offer and subsequently contacted Judge Corley to confirm the parties had settled,

                                  11   settlement agreements can be enforced when a plaintiff authorizes his counsel to settle the dispute.

                                  12   See Harrop v. Western Airlines, Inc., 550 F.2d 1143 1144-45 (9th Cir. 1977); McCovey, 1992 WL
Northern District of California
 United States District Court




                                  13   228888, at *4 (where parties orally agreed to settle case for $5,000 and plaintiff later claimed he

                                  14   did not authorize his attorney to settle the case for less than $50,000, court upheld oral agreement

                                  15   because “[a]lthough plaintiff now claims that he only authorized [his attorney] to settle the case

                                  16   for $50,000 or more, there is no dispute that [his attorney] was authorized to enter into some kind

                                  17   of settlement negotiations.”). Here, Mr. Lawrence provides no specific details or factual support,

                                  18   such as statements, emails, or other evidence, to show that he did not authorize his counsel to

                                  19   accept the settlement on his behalf. Further, Mr. Lawrence does not dispute that his counsel called

                                  20   Mr. Ceballo on his behalf to convey that he agreed to the settlement. Hejinian Decl. ¶ 3.

                                  21           Mr. Lawrence also argues that he “was entitled to rethink his options and decline to settle

                                  22   his case.” Opp’n at 2. However, the fact that Mr. Lawrence later changed his mind does not mean

                                  23   he is no longer bound by the parties’ agreement. See Lee, 2018 WL 385207, at *5-6 (determining,

                                  24   after evidentiary hearing, that parties intended to be bound by an oral settlement agreement,

                                  25   despite plaintiff testifying that he changed his mind about dismissing the case “after he got home”

                                  26   because he “fe[lt] that it [settling] is not beneficial for me.”). Accordingly, the Court finds there

                                  27   was mutual assent to the settlement agreement.

                                  28
                                                                                          8
                                   1   C.      Lawful Object

                                   2           Third, the object of the settlement is lawful as it requires Defendants to make a settlement

                                   3   payment in exchange for Mr. Lawrence’s release of his claims against them. See Madani v. Cty.

                                   4   of Santa Clara, 2019 WL 402362, at *7 (N.D. Cal. Jan. 31, 2019) (settlement payment in

                                   5   exchange for release of claims is a lawful object of settlement agreement).

                                   6   D.      Consideration
                                   7           Finally, the settlement is supported by consideration. Consideration is satisfied when a

                                   8   party (1) confers or agrees to confer a benefit on a party not entitled to that benefit, or (2) suffers

                                   9   or agrees to suffer a prejudice that a party is not legally bound to suffer. Cal. Civ. Code § 1605;

                                  10   see 1 Witkin, Summary 11th Contracts § 202 (2018) (“Consideration may be an act, forbearance,

                                  11   change in legal relations, or a promise.”). Here, the settlement required Defendants to pay Mr.

                                  12   Lawrence a settlement payment, and in exchange, Mr. Lawrence would dismiss his claims against
Northern District of California
 United States District Court




                                  13   them. Therefore, the settlement is supported by consideration. Madani, 2019 WL 402362, at *8

                                  14   (settlement supported by consideration where it required settlement payment in exchange for

                                  15   dismissal of lawsuit).

                                  16                                            V.    CONCLUSION
                                  17           For the reasons stated above, the Court finds the parties entered into an enforceable

                                  18   settlement agreement. Accordingly, the Court GRANTS Defendants’ motion to enforce.

                                  19   Defendants are ORDERED to carry out the terms of that settlement. Pursuant to the oral

                                  20   settlement agreement, the Court ORDERS that this action be dismissed with prejudice. The Clerk

                                  21   of Court shall close the file.

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: March 28, 2019

                                  25

                                  26
                                                                                                      THOMAS S. HIXSON
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                           9
